               Case 2:20-cr-00087-RSM Document 35 Filed 07/31/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. CR20-87-RSM

10           v.                                             DETENTION ORDER

11   DARIO FARIAS-VALDOVINOS,

12                               Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with an offense that carries the presumption of detention.

18   Defendant is a flight risk. He is a citizen of Mexico and the pretrial report indicates he has twice

19   been arrested and convicted of immigration offenses. He faces a charge that carries a ten-year

20   mandatory minimum if he is convicted. He has a foreign country to flee to and the incentive to

21   flee to avoid a very lengthy prison sentence. The government also proffered defendant took steps

22   to avoid arrest. Law enforcement expended considerable effort in locating the defendant who

23   was known to reside in the Chelan, Washington area. Defendant also allegedly took steps to




     DETENTION ORDER - 1
                Case 2:20-cr-00087-RSM Document 35 Filed 07/31/20 Page 2 of 2



 1   conceal his identity or whereabouts by obtaining a new phone and registering it to an address at

 2   which he did not live.

 3          It is therefore ORDERED:

 4          (1)     Defendant shall be detained pending trial and committed to the custody of the

 5   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 6   from persons awaiting or serving sentences, or being held in custody pending appeal;

 7          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 8   counsel;

 9          (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15          DATED this 31st day of July, 2020.

16

17                                                                A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     DETENTION ORDER - 2
